Citation Nr: 0937450	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-33 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, and if so, whether service connection is 
warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1983 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in December 2002 denied the 
Veteran's claim of entitlement to service connection for a 
back disorder. 

2.  Evidence associated with the claims file since the 
December 2002 rating decision was not of record at the time 
of the December 2002 decision and relates to an unestablished 
fact necessary to substantiate the Veteran's claim of 
entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied entitlement 
to service connection for a back disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  The evidence received subsequent to the December 2002 
rating decision is new and material, and the claim of 
entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  New and Material Evidence

An unappealed rating decision in December 2002 denied the 
Veteran's claim of entitlement to service connection for a 
back disability on the basis that the evidence did not show a 
chronic back disability that is directly related to military 
service.  The relevant evidence of record at the time of the 
December 2002 rating decision consisted of the Veteran's 
service treatment records.  The Veteran did not file a notice 
of disagreement within one-year of the December 2002 rating 
decision.  Therefore, the December 2002 rating decision is 
final based on the evidence of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.   
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

In December 2006, the Veteran submitted a request to reopen 
the claim of entitlement to service connection for a back 
disorder.  Evidence received since the December 2002 rating 
decision includes VA treatment records, statements by the 
Veteran and a May 2009 Travel Board hearing transcript.  All 
of the evidence received since the December 2002 rating 
decision is new in that it was not of record at the time of 
the December 2002 decision.  In addition, the evidence is 
material as a November 2006 VA treatment record documents a 
diagnosis of moderately severe degenerative disc disease and 
the Veteran testified that he had back pain since active 
military service.  The Board notes that the Veteran's service 
treatment records show that he complained of back pain with 
radiculopathy in service.  Thus, the Board finds the new 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Such 
evidence is so significant that it must now be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Veteran's claim of entitlement to service connection for 
a back disability is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for a back disability is 
reopened and the appeal is granted to that extent only.




REMAND

After a review of the record, the Board has determined that 
further evidentiary development is necessary before the Board 
can adjudicate the remaining issues on appeal.  

The Veteran contends that his degenerative disc disease is 
related to vigorous training, parachuting and lifting heavy 
objects during active military service.  He also argues that 
military service aggravated his congentially narrow lumbar 
spinal canal.  VA has a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  39 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence shows that the Veteran has a current 
diagnosis of degenerative disc disease and congenitally 
narrow lumbar spinal canal.  The Veteran's service treatment 
record shows that in August 1984 he complained of back pain 
with numbness and tingling.  Furthermore, the Veteran 
provided testimony of continuity of symptomatology since 
service.  Based on the foregoing, the Board concludes that a 
VA medical opinion is necessary in order to decide the 
Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should associate with the claims 
file any outstanding VA treatment 
records from 2002 to the present.

2.	Thereafter, the RO should provide the 
Veteran with a VA examination to 
determine the identity and etiology of 
any back disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
back disorder found on examination is 
at least as likely than not (i.e., a 
fifty percent or greater probability) 
etiologically related to active 
military service to include any 
symptomatology shown in service.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for a back disorder, based 
on a review of the entire evidentiary 
record.  If the benefits sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


